Citation Nr: 1221254	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-10 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depression, and posttraumatic stress disorder.

2.  Entitlement to service connection for residuals of a right leg fracture at the knee and ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2006, the RO, in pertinent part, denied service connection for depression and bilateral leg disorder.  

In a February 2002 decision, the Board denied the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) on its merits.  In August 2004, the Veteran requested the claim of service connection for PTSD be reopened, and in an April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen it.  Subsequently, the Veteran submitted an additional request to reopen the claim of service connection for PTSD in October 2009, and in the February 2011 rating decision, the RO determined that new and material evidence had not been received to reopen it.

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2011).  In August 2005, additional service personnel records were associated with the claims file.  These records are pertinent to the claim of service connection for PTSD and were not associated with the claims folder when VA first decided it on the merits.  Thus, the claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of schizoaffective disorder, depression and PTSD.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depression, and PTSD, and listed it on the title page accordingly. 

In a February 2006 notice of disagreement, via a VA Form 21-4138, the Veteran specified, in pertinent part, the claim of service connection for bilateral leg disorder as a fracture of the right leg at the knee and ankle.  The Board has therefore listed the issue on the title page accordingly.  

In October 2011, the Veteran testified at a Board hearing held before a Veterans Law Judge at the local RO.  In March 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  He was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time. 

The issue of entitlement to service connection for residuals of a right leg fracture at the knee and ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In a February 1987 rating decision, the RO, in pertinent part, denied the issue of entitlement to service connection for bilateral hearing loss.  In an October 2009 VA outpatient treatment record, the Veteran indicated he wanted to file a service connection claim for hearing loss.  To the extent the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss has been raised by the record, the Board finds it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran's claimed in-service personal assault is adequately corroborated by objective evidence of behavior changes during and after military service.

3.  The competent, credible, and probative medical evidence shows the Veteran's PTSD is etiologically related to the claimed in-service personal assault and schizoaffective disorder is etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depression, and PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(5) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

To establish entitlement to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

During the course of the appeal, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f), and specifically verification of PTSD stressors, have changed. The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. See 75 Fed. Reg. 39843 (July 13, 2010).  Although the Veteran's claim was appealed to the Board before July 13, 2010 and was not adjudicated on the merits by the Board as of July 13, 2010, the amendment still does not apply in this case because the Veteran does not claim that an in-service stressor related to fear of hostile military or terrorist activity is attributable to PTSD.

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).  Examples of such evidence include that of behavior changes following the claimed assault, such as: request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for PTSD due to personal assault while confined in military prison during active service.

After carefully reviewing the evidentiary record, the Board concludes that the evidence of record meets the criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder. 

At the outset, the Board finds the medical evidence of record shows the Veteran's diagnoses of an acquired psychiatric disorder.  A November 1996 private psychiatric evaluation report listed the Veteran's diagnoses under Axis I as major depressive disorder with psychiatric features and PTSD.  A January 2001 VA outpatient psychiatric evaluation report listed schizoaffective disorder under Axis I.  A January 2002 VA outpatient psychiatric evaluation report listed PTSD and schizoaffective disorder under Axis I.  The Veteran's diagnoses of schizoaffective disorder and PTSD were further documented in subsequent medical reports, to include: June 2004 and October 2004 private statements of attending physician, April 2006 VA outpatient psychiatric evaluation report, and VA outpatient treatment records from January 2002 to October 2011. 

Given that the Veteran has a current diagnosis of PTSD and asserts it is related to an in-service personal assault, the claimed stressor incident may be corroborated with evidence from other sources.

With regard to the Veteran's claimed in-service stressor event, he reported in personal statements dated May 2001, April 2010, and March 2011 notice of disagreement, as well as at the October 2011 Board hearing, that he was verbally and physically assaulted while incarcerated at the brig during military service.  Specifically, he noted when he first entered the Corpus Christi Naval Station brig, he was pushed, pinned on the wall, punched, made to exercise more than others, and told never to say anything.  He referred to the federal penitentiary for marines and sailors in Portsmouth, New Hampshire as the "old castle," where he was also physically assaulted.   

The Board acknowledges the Veteran's service personnel records indicate the Veteran was incarcerated at the United States Naval Disciplinary Command in Portsmouth, New Hampshire and at the United States Naval Air Station in Corpus Christi, Texas from April 1966 to July 1966; however, review of his service treatment records is silent as to any complaints, treatment, or diagnosis for any psychiatric disorder or symptoms.  In fact, a June 1966 in-service neuropsychiatric screening report pursuant to disciplinary action noted the Veteran did not exhibit any serious mental symptoms.  Additionally, at the time of discharge from service, an April 1967 examination report documented his psychiatric status as normal.  

Nevertheless, review of the Veteran's service personnel records and post-service personal statements from family members reveal evidence of behavioral changes following the Veteran's release of imprisonment in July 1966.  The Veteran was informally disciplined for unauthorized absence in October 1966 and November 1966, privately arrested for immoral conduct in February 1967, and received a reduction in pay grade for an additional unauthorized absence from April 1967 to May 1967.  An enlisted performance record further showed the Veteran received the following marks for military behavior: 2.6 in October 1966 at the U. S. Naval Station in Brooklyn, New York; 2.8 in March 1967 and May 1967 while aboard the USS Betelgeuse; and 2.3 in May 1967 at the time of separation from service, for which he was not recommended for reenlistment.  Additionally, personal statements dated April 2010 from the Veteran's family members noted the Veteran seemed on edge and jumpy, as well as observations of strange behavior from the Veteran.  On separate occurrences, the Veteran was seen marching down the street half naked waving the United States flag and yelling things about a castle.  It was further reported the Veteran could not be around people because never knew if he would freak out.  

Although a February 2011 memorandum from the United States Joint Services Records Research Center (JSRRC) reported a formal finding of the inability to corroborate the Veteran's claimed stressors associated with the claim of service connection for PTSD, the Board finds that the claimed in-service personal assault has been corroborated by the competent, credible, and probative evidence of record.  Again, 38 C.F.R. § 3.304(f) does not require a proof beyond a reasonable doubt that a reported stressor occurred; rather, the regulation requires credible supporting evidence that the reported stressor occurred.  In addition, a stressor incident pursuant to a PTSD claim based on in-service personal assault may be corroborated by evidence from sources other than service records, to include evidence of behavior changes following the claimed assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  In this case, the Veteran's service personnel records immediately following the claimed assault reflect deteriorating behavior changes that lasted until the time of his separation from service, and post-service statements from family members further support such changes.

Lastly, the Board finds the competent evidence of record establishes a link between his acquired psychiatric disorder and service.  Specifically, the January 2001 VA outpatient psychiatric evaluation shows that a physician indicated a diagnosis of schizoaffective disorder that began during military service when he was treated for depression and has progressed since then.  More recently, the November 2010 VA outpatient treatment record shows that a VA psychiatrist concluded that there is a current diagnosis of PTSD, found to be chronic and military-related due to beatings sustained in a military prison.    

Thus, the evidentiary record in this case shows the Veteran has been diagnosed with PTSD, a VA psychologist established a link between the Veteran's current symptoms and the claimed in-service stressor, and the Veteran's service personnel records and statements from family members provide corroborating evidence that the claimed in-service stressor occurred.  As such, the Veteran has met the regulatory criteria for service connection for an acquired psychiatric disorder, to include PTSD, and his claim is therefore granted.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, depression, and PTSD, is granted.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for residuals of a right leg fracture at the knee and ankle.  In this case, the claims file does not include a medical opinion addressing whether the claimed residuals are related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a current disorder, the evidence shows the Veteran has been diagnosed with degenerative joint disease and osteoarthritis of the bilateral knees, feet, and ankles, as noted in the VA outpatient treatment records associated with the claims file.

Concerning the question of in-service disease, injury, or event for the claimed right leg fracture, in the April 2010 personal statement, the Veteran reported an incident while on a naval base in which he running across a field, stepped on a hole, twisted his right ankle and leg, and fell to the ground with a lot of pain.  He laid there until someone came and helped him to the Charleston Naval Hospital.  He received a cast on the right leg and was taken aboard ship.  He further noted the incident occurred around the end of 1966 to 1967 in Charleston, South Carolina.

While the evidentiary record contains the Veteran's service treatment records, to include from March 1965 to May 1967 and examination reports dated March 1965, July 1966, and April 1967, the Board finds that the Veteran's claimed service treatment records for the period from 1966 to 1967 from the Charleston Naval Hospital have not been associated with the claims file.  In fact, the Board notes only an April 1967 service treatment record from the United States Naval Station in Charleston, South Carolina is of record and documents negative chest x-ray results.  

With respect to whether the claimed residuals of a right leg fracture may be associated with service, the Veteran asserted at June 2002 and August 2005 VA outpatient treatment sessions that he continued to have pain in the right knee since the claimed in-service 1966 injury.  With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factor of a nexus between service and the claimed residuals, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between the claimed residuals of a right leg fracture diagnosed during the appeal period (degenerative joint disease and ostteoarthritis) and active service, in particular the 1966 in-service incident where the Veteran fell into a hole while running across a field.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record, to include VA outpatient treatment records, does not provide an etiology opinion addressing the question of the relationship between the claimed residuals and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for residuals of a right leg fracture at the knee and ankle.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination with medical nexus opinion would assist in determining the nature and etiology of the claimed residuals on appeal.  

Additionally, the Veteran reported at the October 2011 Board hearing that he receives treatment at the Audie Murphy VA Medical Center (VAMC).  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the potential existence of VA outpatient treatment records from the Audie Murphy VAMC, such records must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the issue of entitlement to service connection for residuals of a right leg fracture at the knee and ankle is REMANDED for the following actions:
	
1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's claimed residuals of a right leg fracture at the knee and ankle from the Audie Murphy VAMC and from any VA facility from October 2011, the date of the most recent treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's residuals of a right leg fracture to the knee and ankle.  The relevant documents in the claims file should be made available to the VA examiner for review.  All indicated tests and studies are to be performed, and all diagnoses rendered pertinent to the right lower extremity.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of the entire record, the VA examiner is requested to offer the following opinion: is it at least as likely as not (a 50 percent or greater probability) that any current residuals of a right leg fracture, to include degenerative joint disease and/or osteoarthritis of the right lower extremity, began during service or is otherwise linked to some incident of active duty? 

In rendering the opinion, the VA examiner should discuss the claimed in-service incident, and because the service treatment records do not include Charleston Naval Hospital records for the period from 1966 to 1967, the VA examiner should not solely rely on the absence of service treatment records during this period as evidence showing no complaints, treatment, or disorder for this period.  The examiner may consider the Veteran's history of symptoms and treatment for this period.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


